Dear Representative Roach:
You have requested an opinion from this office regarding whether the Physical Fitness Services Act, La. R.S. 51:1575 et seq., (the Act) applies to a martial arts center located in Lake Charles.
The Act in La. R.S. 51:1576 (A), defines  "physical fitness services" as "facilities or services for the development of physical fitness through exercise or weight control."  In addition, a "center" is defined in La. R.S. 51:1576 (C) as "any person or organization that, for profit, offers physical fitness services." In order for an enterprise to be subject to the requirements of the Act, it must meet the definition of a center which provides physical fitness services.
The materials submitted with the opinion request indicate that the facility in question offers specific training in Taekwondo, in structured classes, given by qualified instructors. Taekwondo is described as a variety of self defense techniques utilizing kicking, blocking, striking and punching maneuvers. The center does not open its facilities to members other than at regularly scheduled class times.
Martial Arts schools are not included in the list of activities which qualify as physical fitness services shown in La. R.S. 51:1576 (A), Although the list is merely illustrative, it does provide an indication as to the type of activity and facilities were meant to be covered by the Act. The institutions that are included on the list are not solely instructional as is the program which you describe appears to be.  The activity which most closely parallels the described Taekwondo School would be a dance studio, which provides classes to students, but does not open its facilities to members other than at regularly scheduled classes.  Such studios are not covered under the Act but instead are regulated by Chapter 16 of Title 51 entitled "Dance Studios." Thus it appears the legislature did not wish to include instructional facilities under the Act, or it would not have provided for the coverage of Dance Studios under a separate provision.
Based on the conclusions that the martial arts school that you have described only provides instruction in the martial arts and does not permit general use of its facilities by the students, it is not a center which provides physical fitness services as defined in La. R.S. 51:1576(A).
Consequently, it is the opinion of this office that the facility described in your request is not a center as defined in La. R.S. 51:1576 (C) and need not conform to the requirements of the Physical Fitness Services Act.
Very truly yours,
                                  RICHARD P. IEYOUB Attorney General
                              By: ___________________________ STEPHEN M. WHITLOW Assistant Attorney General Consumer Protection Section
SMW/yb